


110 HR 2190 IH: To amend title 38, United States Code, to direct the

U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2190
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2007
			Mr. Donnelly
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to establish the Advisory Committee on Rural
		  Veterans.
	
	
		1.Short titleThis Act may be cited as the Advisory
			 Committee on Rural Veterans Act of 2007.
		2.Advisory
			 Committee on Rural Veterans
			(a)Establishment of
			 CommitteeSubchapter III of chapter 5 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					546.Advisory
				Committee on Rural Veterans
						(a)Establishment(1)The Secretary shall
				establish an advisory committee to be known as the Advisory Committee on
				Rural Veterans (hereinafter in this section referred to as the
				Committee).
							(2)(A)The Committee shall
				consist of members appointed by the Secretary from the general public,
				including—
									(i)representatives of rural veterans;
									(ii)individuals who are recognized
				authorities in fields pertinent to the needs of rural veterans, including
				specific or unique health-care needs of rural veterans and access issues of
				rural veterans;
									(iii)individuals who have expertise in
				the delivery of mental health care in rural areas;
									(iv)individuals who have expertise in the
				delivery of long-term care in rural areas;
									(v)at least one veterans service
				organization representative from a rural State; and
									(vi)representatives of rural veterans
				with service-connected disabilities.
									(B)The Committee shall include, as ex
				officio members—
									(i)the Secretary of Health and Human
				Services (or a representative of the Secretary of Health and Human Services
				designated by that Secretary);
									(ii)the Director of the Indian Health
				Service (or a representative of that Director); and
									(iii)the Under Secretary for Health and
				the Under Secretary for Benefits, or their designees.
									(C)The Secretary may invite
				representatives of other departments and agencies of the United States to
				participate in the meetings and other activities of the Committee.
								(3)The Secretary shall determine the
				number, terms of service, and pay and allowances of members of the Committee
				appointed by the Secretary, except that a term of service of any such member
				may not exceed three years. The Secretary may reappoint any such member for
				additional terms of service.
							(b)Responsibilities
				of CommitteeThe Secretary shall, on a regular basis, consult
				with and seek the advice of the Committee with respect to the administration of
				benefits by the Department for rural veterans, reports and studies pertaining
				to rural veterans, and the needs of rural veterans with respect to primary
				care, mental health care, and long-term care needs of rural veterans.
						(c)Report(1)Not later than September
				1 of each odd-numbered year until 2013, the Committee shall submit to the
				Secretary a report on the programs and activities of the Department that
				pertain to rural veterans. Each such report shall include—
								(A)an assessment of the needs of rural
				veterans with respect to primary care, mental health care, and long-term care
				needs of rural veterans and other benefits and programs administered by the
				Department;
								(B)a review of the programs and
				activities of the Department designed to meet such needs; and
								(C)such recommendations (including
				recommendations for administrative and legislative action) as the Committee
				considers appropriate.
								(2)The Secretary shall, within 60 days
				after receiving each report under paragraph (1), submit to Congress a copy of
				the report, together with any comments concerning the report that the Secretary
				considers appropriate.
							(3)The Committee may also submit to the
				Secretary such other reports and recommendations as the Committee considers
				appropriate.
							(4)The Secretary shall submit with each
				annual report submitted to Congress pursuant to section 529 of this title a
				summary of all reports and recommendations of the Committee submitted to the
				Secretary since the previous annual report of the Secretary submitted pursuant
				to that
				section.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						546. Advisory Committee on Rural
				Veterans.
					
					.
			
